DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed December 6, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of August 4, 2021 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 15 directed to a method non-elected without traverse.  Accordingly, claim 15  been cancelled.
Status of the Claims
Claims 2-3, 8, and 15 are canceled.  Claims 1, 4-7, 9-14, and 16-20 are present for examination.
Allowable Subject Matter
Claims 1, 4-7, 9-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Kaida (US 2006/0049431), Toyoguchi (US 2018/0350864), Hirota (US 2016/0284758), Kim (US 2018/0308895), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 1 (from which claims 4-7, 9-14, and 16-20 depend), the third semiconductor region being disposed at a position between the plurality of first semiconductor regions in a planar view and deeper than the second semiconductor region, and a fourth semiconductor region having the first conductivity type and disposed below the first semiconductor region, wherein a fifth semiconductor region extends continuously from a region below the fourth semiconductor region of the first pixel to a region below the fourth semiconductor region of the second pixel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






					/ISMAIL A MUSE/                                                                        Primary Examiner, Art Unit 2819